 



Exhibit 10.43

(OM GROUP LOGO) [l16663al1666391.gif]

Joseph M. Scaminace
Chairman & Chief Executive Officer
September 7, 2005
Ms. Valerie Gentile Sachs

Dear Valerie:
I am pleased to offer you the position of Vice President, General Counsel and
Secretary, reporting to me. You will be the Chief Legal Officer of OM Group,
Inc., and a member of our Executive Committee. As Chief Legal Officer you will
be responsible for the oversight and management of all legal operations and
activities of the company. We have tremendous challenges ahead as we grow the
business and set clear expectations and standards for our organization. I am
excited about the contribution I know you will make to our performance.
The following confirms the terms of our offer:

1.   First year base salary of $325,000, with an annual salary and performance
review in February, 2006, and each year thereafter.

2.   Your start date will be September 26, 2005.

3.   You will participate in our key management short term incentive plan under
which you will be eligible to receive an annual cash bonus for each fiscal year
of the Company ending during your employment. Under the program, the
Compensation Committee in consultation with me awards bonuses at its discretion
based on individual performance and company results. The target amount of your
bonus is 50% of your base salary although your actual bonus could be greater or
lesser (0% to 100%) based on the level of achievement of established performance
goals. Your bonus will be paid in accordance with the Company’s practices for
senior executives and is typically payable in February of each year. For the
Company’s fiscal year ending December 31, 2005, you are guaranteed to receive a
bonus of $200,000.

World Headquarter
127 Public Square — 1500 Key Tower — Cleveland, OH 44114-1221
Tel. 216.263.7475 — Fax 216.263.7757 — Email joe.scaminace@na.omgi.com



 



--------------------------------------------------------------------------------



 



4.   In addition to your salary and bonus, you will be awarded stock options to
purchase 50,000 shares of the Company’s common stock. Options are priced on the
date of grant and will vest 33 1/3 % per year for each full year of your
continuous employment commencing on the first anniversary of the date of grant.
The date of grant will be your first day of employment. Thereafter stock options
are typically granted in February of each year and you will be eligible to
receive additional grants (starting in February 2006) in accordance with the
Company’s practices for senior executives.

5.   You will be immediately eligible to participate in all of the Company’s
executive compensation plans, including any management incentive plans, life
insurance plans, deferred compensation plans, supplemental retirement plans and
equity plans, in which senior executives of the Company participate.

6.   We will provide you with a car allowance in the amount of $1,500 per month.
This allowance is intended to cover all costs, which include but are not limited
to the purchase or lease price of a vehicle, insurance, registration,
maintenance, taxes, etc. The allowance will be included in your paycheck on the
first pay period of each month.

7.   You are eligible for four (4) weeks of paid vacation and five (5) personal
days of paid time off immediately.

8.   You are eligible for participation in the Company’s employee benefit and
welfare plans, including the Company’s Profit Sharing and Retirement Savings
Plan (and any other plans providing for retirement benefits), medical, dental,
vision, hospitalization, life or disability insurance and flexible spending .
Your benefits will become effective on your start date. Enclosed are the
highlights of our benefit plans.

9.   You will be reimbursed for your club and athletic dues and fees up to
$7,600 annually.

10.   We will pay your annual American, Ohio and Cleveland Bar Association dues.

11.   We will pay for indoor assigned parking for you at the Company’s
headquarters.

12.   We will enter into an agreement relative to change of control with you
within seven (7) days of your start date. The agreement will be in the form
approved for all other similarly situated senior executives.

13.   Within thirty (30) days of your start date we will enter into an agreement
relative to severance (one year base and bonus at target) in the event of
(i) your termination without cause, or (ii) your departure from the company as a
result of a material change in your reporting structure, including the
termination or departure of Joseph Scaminace as Chief Executive Officer of the
company. This severance agreement will be for a term of three (3) years and may
be renewed at the discretion of the Compensation Committee.

World Headquarter
127 Public Square — 1500 Key Tower — Cleveland, OH 44114-1221
Tel. 216.263.7475 — Fax 216.263.7757 — Email joe.scaminace@na.omgi.com



 



--------------------------------------------------------------------------------



 



     Please confirm your agreement to accept this position by returning one copy
of this letter; you may retain one copy for your records. We look forward to
your start date and to working with you.
Sincerely,


/s/ Joseph M. Scaminace


Joseph M. Scaminace
Chief Executive Officer
Agreed to this ____ day of ____________, 2005


______________________________________________
Valerie Gentile Sachs
World Headquarter
127 Public Square — 1500 Key Tower — Cleveland, OH 44114-1221
Tel. 216.263.7475 — Fax 216.263.7757 — Email joe.scaminace@na.omgi.com

 